lee, elmer edward v. state                                          








                                                NO. 12-07-00215-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
JACQUELINE
K. PRICE,   §          APPEAL FROM THE 173RD
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          HENDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
aggravated assault on a public servant. 
Sentence was imposed on March 4, 2005.
            Texas Rule of Appellate Procedure 26.2 provides that an
appeal is perfected when notice of appeal is filed within thirty days after the
day sentence is imposed or suspended in open court unless a motion for new
trial is timely filed.  Where a timely
motion for new trial has been filed, notice of appeal shall be filed within
ninety days after the sentence is imposed or suspended in open court.  Id. 
Appellant did not file a motion for new trial.  Therefore, her notice of appeal was due to
have been filed on or before April 3, 2005. 
However, Appellant did not file her notice of appeal until June 11,
2007 and did not file a motion for extension of time to file her notice of
appeal as permitted by Texas Rule of Appellate Procedure 26.3.
            On June 14, 2007, this court notified Appellant, pursuant
to Rules 26.2 and 37.2, that the clerk’s record did not show the jurisdiction
of this court, and it gave her until June 25, 2007 to correct the defect.  The deadline has now passed, and Appellant has
not furnished information showing the jurisdiction of this court or otherwise
responded to this court’s notice. 




            Because this court has no authority to allow the late
filing of a notice of appeal except as provided by Rule 26.3, the appeal must
be dismissed.  See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
Accordingly, the appeal is dismissed for want of jurisdiction.  
Opinion
delivered June 29, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)